[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: LOT #42 ROSEWOOD MAP a/k/a #238 EASTSIDE DRIVE OWNED BY SEAN SLAIN AND MARY ANN SLAIN
The above-captioned premises are involved in this class action litigation and are, in addition, also involved in a foreclosure action instituted against the owners, Sean Slain and Mary Ann Slain by the first mortgagee on said premises, i.e. New Haven Savings Bank. The payment of damages in the amount of $8,060.00 has been awarded to the owners i.e. Slains in this litigation.
(1) There has been filed, on February 23, 1993, in the two first above-captioned actions by the Slains as owners and the New Haven Savings Bank as their mortgagee a stipulation providing for the payment to the New Haven Savings Bank of the sum of $3,098.24 to be paid out of the damages due the Slains in this class action litigation. Counsel for the class action plaintiffs and for the defendants agree to this disbursement of $3,098.24. This court also agrees with this proposed disbursement.
(2) Counsel for the class action plaintiffs and the defendants have also agreed that, out of the $8,060.00 damages, there should be paid the amount of $1,206.81 to the Town of CT Page 4214 Wallingford Sewer Division which $1,206.81 represents the balance due on the Slains' sewer account of $847.35 plus $359.46 interest on that account. Counsel for the class action plaintiffs and the defendant agree to this disbursement. This court agrees with this proposed disbursement of $1,206.81.
(3) The balance remaining of the $8,060.00 damages due after the above disbursements is in the amount of $3,754.95. Counsel for the class action plaintiffs and the defendants agree to the disbursement of $3,754.95 to the owners Sean Slain and Mary Ann Slain. This court also agrees with this proposed disbursement of $3,754.95.
It is therefore ORDERED that the $8,060.00 damages concerning the above premises of the Slains be disbursed in the amounts all as set out above in paragraphs (1), (2) and (3) of this memorandum.
Arthur H. Healey State Trial Referee